PER CURIAM.
| TThe Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent- neglected a legal matter, failed to communicate with his client, and failed to properly terminate the representation of the client. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Keith Michael Couture, Louisiana Bar Roll number 22759, be publicly reprimanded.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.
KNOLL, J., dissents and assigns reasons.